Exhibit 10.2

 

 

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUBJECT TO
SECTION 6 BELOW, NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE
WITH RULE 144 UNDER SAID ACT OR WITH AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL FOR HOLDER, SATISFACTORY TO COMPANY, THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM
THE SECURITIES AND EXCHANGE COMMISSION.

 

 

SAMPLE

 

 

WARRANT TO PURCHASE                    SHARES OF COMMON STOCK

 

 

 

June 27, 2008

 

 

THIS CERTIFIES THAT, for value received, [GE Capital Equity Investments, Inc.]
[CIT Healthcare LLC] (“Holder”) is entitled to subscribe for and purchase
                     (                ) shares of fully paid and nonassessable
Common Stock of Helicos Biosciences Corporation, a Delaware corporation (the
“Company”), at the Warrant Price (as hereinafter defined), subject to the
provisions and upon the terms and conditions hereinafter set forth.  As used
herein, the term “Common Stock” shall mean Company’s presently authorized common
stock, $                 par value per share, and any stock into which such
common stock may hereafter be converted or exchanged and the term “Warrant
Shares” shall mean the shares of Common Stock which Holder may acquire pursuant
to this Warrant and any other shares of stock into which such shares of Common
Stock may hereafter be converted or exchanged.

 

1.             Warrant Price.  The “Warrant Price” shall initially be four
dollars and eighty cents ($4.80) per share, subject to adjustment as provided in
Section 7 below.

 

2.             Conditions to Exercise.  The purchase right represented by this
Warrant may be exercised at any time, or from time to time, in whole or in part
during the term commencing on the date hereof and ending at 5:00 P.M. Pacific
time on the sixth anniversary of the date of this Warrant (the “Expiration
Date”).

 

3.             Method of Exercise or Conversion; Payment; Issuance of Shares;
Issuance of New Warrant.

 

(a)           Cash Exercise.  Subject to Section 2 hereof, the purchase right
represented by this Warrant may be exercised by Holder hereof, in whole or in
part, by the surrender of the original of this Warrant (together with a duly
executed Notice of Exercise in substantially the form attached hereto) at the
principal office of Company (as set forth in Section 19 below) and by payment to
Company, by certified or bank check, or wire transfer of immediately available
funds, of an amount equal to the then applicable Warrant Price per share
multiplied by the number of Warrant Shares then being purchased.  In the event
of any exercise of the rights represented by this Warrant, certificates for the
shares of stock so purchased shall be in the name of, and delivered to, Holder
hereof, or as such Holder may direct (subject to the terms of transfer contained
herein and upon payment by such Holder hereof of any applicable transfer
taxes).  Such delivery shall be made within 30 days after exercise of this
Warrant and at Company’s expense and, unless this Warrant has been fully
exercised

 

 

--------------------------------------------------------------------------------


 

 

or expired, a new Warrant having terms and conditions substantially identical to
this Warrant and representing the portion of the Warrant Shares, if any, with
respect to which this Warrant shall not have been exercised, shall also be
issued to Holder hereof within 30 days after exercise of this Warrant.

 

(b)           Conversion.   In lieu of exercising this Warrant as specified in
Section 3(a), Holder may from time to time convert this Warrant, in whole or in
part, into Warrant Shares  by surrender of the original of this Warrant
(together with a duly executed Notice of Exercise in substantially the form
attached hereto) at the principal office of Company, in which event Company
shall issue to Holder the number of Warrant Shares computed using the following
formula:

 

X = Y (A-B)

            A

 

Where:

 

X = the number of Warrant Shares to be issued to Holder.

 

Y = the number of Warrant Shares purchasable under this Warrant (at the date of
such calculation).

 

A = the Fair Market Value of one share of Company’s Common Stock (at the date of
such calculation).

 

B = Warrant Price (as adjusted to the date of such calculation).

 

(c)          Fair Market Value.  For purposes of this Section 3, Fair Market
Value of one share of Company’s Common Stock shall mean:

 

(i)            The average of the closing bid and asked prices of Common Stock
quoted in the Over-The-Counter Market Summary, the last reported sale price
quoted on the Nasdaq Stock Market or on any other exchange on which the Common
Stock is listed, whichever is applicable, as published in the Western Edition of
the Wall Street Journal for the three (3) trading days prior to the date of
determination of Fair Market Value; or

 

(ii)           In the event of an exercise in connection with an Acquisition (as
hereinafter defined), the per share Fair Market Value for the Common Stock shall
be the value to be received per share of Common Stock by all holders of the
Common Stock in such transaction as determined by the Board of Directors; or

 

(iii)          In any other instance, the per share Fair Market Value for the
Common Stock shall be as determined in the reasonable good faith judgment of
Company’s Board of Directors.

 

In the event of 3(c)(ii) or 3(c)(iii), above, Company’s Board of Directors shall
prepare a certificate, to be signed by an authorized officer of Company, setting
forth in reasonable detail the basis for and method of determination of the per
share Fair Market Value of the Common Stock.  The Board of Directors will also
certify to Holder that this per share Fair Market Value will be applicable to
all holders of Company’s Common Stock.  Such certification must be made to
Holder at least thirty (30) business days prior to the proposed effective date
of the merger, consolidation, sale, or other triggering event as defined in
3(c)(ii) or 3(c)(iii).

 

(d)           Automatic Exercise.  To the extent this Warrant is not previously
exercised, it shall be deemed to have been automatically converted in accordance
with Sections 3(b) and 3(c) hereof (even

 

 

2

--------------------------------------------------------------------------------


 

 

if not surrendered) as of immediately before its expiration, involuntary
termination or cancellation if the then-Fair Market Value of a Warrant Share
exceeds the then-Warrant Price, unless Holder notifies Company in writing to the
contrary prior to such automatic exercise.

 


(E)           TREATMENT OF WARRANT UPON ACQUISITION OF COMPANY.


 

(i)            Certain Definitions.  For the purpose of this Warrant,
“Acquisition” means any sale, license, or other disposition of all or
substantially all of the assets of Company, or any reorganization,
consolidation, or merger of Company, or sale of outstanding Company securities
by holders thereof, where the holders of Company’s securities before the
transaction beneficially own less than a majority of the outstanding voting
securities of the successor or surviving entity after the transaction.  For
purposes of this Section 3(e), “Affiliate” shall mean any person or entity that
owns or controls directly or indirectly ten percent (10%) or more of the voting
capital stock of Company, any person or entity that controls or is controlled by
or is under common control with such persons or entities, and each of such
person’s or entity’s officers, directors, joint venturers or partners, as
applicable.

 

(ii)           Cash Acquisition.  In the event of an Acquisition in which the
sole consideration to be received by the holders of the Company’s common stock
(other than such stockholders who are employees or Affiliates of the Company) is
cash, Holder shall either (a) exercise its conversion or purchase right under
this Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Acquisition or (b) have the Warrant expire upon the
consummation of such Acquisition (and the Warrant shall so expire upon the
consummation of such Acquisition).  Company shall provide Holder with written
notice of any proposed Acquisition together with such reasonable information as
Holder may request in connection with such contemplated Acquisition giving rise
to such notice, which is to be delivered to Holder not less than ten
(10) business days prior to the closing of the proposed Acquisition.

 

(iii)          Asset Sale.  In the event of an Acquisition that is an arms
length sale of all or substantially all of Company’s assets (and only its
assets) to a third party that is not an Affiliate of Company (a “True Asset
Sale”), Holder shall either (a) exercise its conversion or purchase right under
this Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Acquisition or (b) have the Warrant continue until the
Expiration Date if Company continues as a going concern following the closing of
any such True Asset Sale.  Company shall provide Holder with written notice of
any proposed asset sale together with such reasonable information as Holder may
request in connection with such asset sale giving rise to such notice, which is
to be delivered to Holder not less than ten (10) business days prior to the
closing of the proposed asset sale.

 

(iv)          Assumption of Warrant.  Upon the closing of any Acquisition other
than those particularly described in subsections (ii) and (iii) above, the
successor entity shall assume the obligations of this Warrant, and this Warrant
shall be exercisable for the same securities, cash, and property as would be
payable for the Warrant Shares issuable upon exercise of the unexercised portion
of this Warrant as if such Warrant Shares were outstanding on the record date
for the Acquisition and subsequent closing.  The Warrant Price and/or number of
Warrant Shares shall be adjusted accordingly.

 

 

3

--------------------------------------------------------------------------------


 

 

4.             Representations and Warranties of Holder and Company.

 

(a)           Representations and Warranties by Holder.  Holder represents and
warrants to Company with respect to this purchase as follows:

 

(i)            Evaluation.  Holder has substantial experience in evaluating and
investing in private placement transactions of securities of companies similar
to Company so that Holder is capable of evaluating the merits and risks of its
investment in Company and has the capacity to protect its interests.

 

(ii)           Resale.  Except for transfers to an affiliate of Holder, Holder
is acquiring this Warrant and the Warrant Shares issuable upon exercise of this
Warrant (collectively the “Securities”) for investment for its own account and
not with a view to, or for resale in connection with, any distribution thereof. 
Holder understands that the Securities have not been registered under the
Securities Act of 1933, as amended (the “Act”) by reason of a specific exemption
from the registration provisions of the Act which depends upon, among other
things, the bona fide nature of the investment intent as expressed herein.

 

(iii)          Rule 144.  Holder acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Act or an exemption from
such registration is available.  Holder is aware of the provisions of Rule 144
promulgated under the Act.

 

(iv)          Accredited Investor.  Holder is an “accredited investor” within
the meaning of Regulation D promulgated under the Act.

 

(v)           Opportunity To Discuss.  Holder has had an opportunity to discuss
Company’s business, management and financial affairs with its management and an
opportunity to review Company’s facilities.  Holder understands that such
discussions, as well as the written information issued by Company, were intended
to describe the aspects of Company’s business and prospects which Company
believes to be material but were not necessarily a thorough or exhaustive
description.

 

(b)           Representations and Warranties by Company.   Company hereby
represents and warrants to Holder that the statements in the following
paragraphs of this Section 4(b) are true and correct (a) as of the date hereof
and (b) except where any such representation and warranty relates specifically
to an earlier date, as of the date of any exercise of this Warrant.

 

(i)            Corporate Organization and Authority.  Company (a) is a
corporation duly organized, validly existing, and in good standing in its
jurisdiction of incorporation, (b) has the corporate power and authority to own
and operate its properties and to carry on its business as now conducted and as
proposed to be conducted; and (c) is qualified as a foreign corporation in all
jurisdictions where such qualification is required.

 

(ii)           Corporate Power.  Company has all requisite legal and corporate
power and authority to execute, issue and deliver this Warrant, to issue the
Warrant Shares issuable upon exercise or conversion of this Warrant, and to
carry out and perform its obligations under this Warrant and any related
agreements.

 

(iii)          Authorization; Enforceability.  All corporate action on the part
of Company, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of its obligations under this
Warrant and for the authorization, issuance and delivery of this Warrant and the
Warrant Shares issuable upon exercise of this Warrant has been taken and this
Warrant constitutes the legally binding and valid obligation of Company
enforceable in accordance with its terms.

 

 

4

--------------------------------------------------------------------------------


 

 

(iv)          Valid Issuance of Warrant and Warrant Shares.  This Warrant has
been validly issued and is free of restrictions on transfer other than
restrictions on transfer set forth herein and under applicable state and federal
securities laws. The Warrant Shares issuable upon conversion of this Warrant,
when issued, sold and delivered in accordance with the terms of this Warrant for
the consideration expressed herein, will be duly and validly issued, fully paid
and nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Warrant and under applicable state and
federal securities laws.  Subject to applicable restrictions on transfer, the
issuance and delivery of this Warrant and the Warrant Shares issuable upon
exercise or conversion of this Warrant are not subject to any preemptive or
other similar rights or any liens or encumbrances except as specifically set
forth in Company’s Certificate of Incorporation or this Warrant.  The offer,
sale and issuance of the Warrant Shares, as contemplated by this Warrant, are
exempt from the prospectus and registration requirements of applicable United
States federal and state security laws, and neither Company nor any authorized
agent acting on its behalf has or will take any action hereafter that would
cause the loss of such exemption.

 

(v)           No Conflict.  The execution, delivery, and performance of this
Warrant will not result in (a) any violation of, be in conflict with, or
constitute a default under, with or without the passage of time or the giving of
notice (1) any provision of Company’s Certificate of Incorporation or by-laws;
(2) any provision of any judgment, decree, or order to which Company is a party,
by which it is bound, or to which any of its material assets are subject;
(3) any contract, obligation, or commitment to which Company is a party or by
which it is bound; or (4) any statute, rule, or governmental regulation
applicable to Company, or (b) the creation of any lien, charge or encumbrance
upon any assets of Company.

 

(vi)          Reports. Company has previously furnished or made available to
Holder complete and accurate copies, as amended or supplemented, of its
(a) Annual Report on Form 10-K for the fiscal year ended December 31, 2007, as
filed with the Securities and Exchange Commission (the “SEC”), and (b) all other
reports filed by Company under Section 13 or subsections (a) or (c) of
Section 14 of the Securities Exchange Act of 1934 (as amended, the “Exchange
Act”) with the SEC since December 31, 2007 (such reports are collectively
referred to herein as the “Company Reports”).  The Company Reports constitute
all of the documents required to be filed by Company under Section 13 or
subsections (a) or (c) of Section 14 of the Exchange Act with the SEC from
December 31, 2007 through the date of this Warrant.  The Company Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations thereunder when filed.  As of their respective dates,
the Company Reports did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.


 


5.             LEGENDS.


 


(A)           LEGEND.  EACH CERTIFICATE REPRESENTING THE WARRANT SHARES SHALL BE
ENDORSED WITH SUBSTANTIALLY THE FOLLOWING LEGEND:


 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND
MAY NOT BE TRANSFERRED (UNLESS SUCH TRANSFER IS TO AN AFFILIATE OF HOLDER)
UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT, A “NO
ACTION” LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH
TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE SECURITIES

 

 

5

--------------------------------------------------------------------------------


 

 

AND EXCHANGE COMMISSION, OR (IF REASONABLY REQUIRED BY COMPANY) AN OPINION OF
COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS
EXEMPT FROM SUCH REGISTRATION.

 

Company need not enter into its stock records a transfer of Warrant Shares
unless the conditions specified in the foregoing legend are satisfied.  Company
may also instruct its transfer agent not to allow the transfer of any of the
Warrant Shares unless the conditions specified in the foregoing legend are
satisfied.

 

(b)           Removal of Legend and Transfer Restrictions.  The legend relating
to the Act endorsed on a certificate pursuant to paragraph 5(a) of this Warrant
shall be removed and Company shall issue a certificate without such legend to
Holder if (i) the Securities are registered under the Act and a prospectus
meeting the requirements of Section 10 of the Act is available or (ii) Holder
provides to Company an opinion of counsel for Holder reasonably satisfactory to
Company, a no-action letter or interpretive opinion of the staff of the SEC
reasonably satisfactory to Company, or other evidence reasonably satisfactory to
Company, to the effect that public sale, transfer or assignment of the
Securities may be made without registration and without compliance with any
restriction such as Rule 144.

 

6.             Condition of Transfer or Exercise of Warrant.  It shall be a
condition to any transfer or exercise of this Warrant that at the time of such
transfer or exercise, Holder shall provide Company with a representation in
writing that Holder or transferee is acquiring this Warrant and the shares of
Common Stock to be issued upon exercise for investment purposes only and not
with a view to any sale or distribution, or will provide Company with a
statement of pertinent facts covering any proposed distribution.  As a further
condition to any transfer of this Warrant or any or all of the shares of Common
Stock issuable upon exercise of this Warrant, other than a transfer registered
under the Act, Company may request a legal opinion, in form and substance
satisfactory to Company and its counsel, reciting the pertinent circumstances
surrounding the proposed transfer and stating that such transfer is exempt from
the registration and prospectus delivery requirements of the Act.  Company shall
not require Holder to provide an opinion of counsel if the transfer is to an
affiliate of Holder.  As further condition to each transfer, at the request of
Company, Holder shall surrender this Warrant to Company and the transferee shall
receive and accept a Warrant, of like tenor and date, executed by Company.

 


7.             ADJUSTMENT FOR CERTAIN EVENTS. THE NUMBER AND KIND OF SECURITIES
PURCHASABLE UPON THE EXERCISE OF THIS WARRANT AND THE WARRANT PRICE SHALL BE
SUBJECT TO ADJUSTMENT FROM TIME TO TIME UPON THE OCCURRENCE OF CERTAIN EVENTS,
AS FOLLOWS:


 


(A)           RECLASSIFICATION OR MERGER.  IN THE CASE OF (I) ANY
RECLASSIFICATION OR CHANGE OF SECURITIES OF THE CLASS ISSUABLE UPON EXERCISE OF
THIS WARRANT (OTHER THAN A CHANGE IN PAR VALUE, OR FROM PAR VALUE TO NO PAR
VALUE, OR FROM NO PAR VALUE TO PAR VALUE, OR AS A RESULT OF A SUBDIVISION OR
COMBINATION), (II) OTHER THAN A TRANSACTION CONSTITUTING AN ACQUISITION (IN
WHICH CASE THE PROVISIONS OF SECTION 3(E) SHALL APPLY), ANY MERGER OF COMPANY
WITH OR INTO ANOTHER CORPORATION (OTHER THAN A MERGER WITH ANOTHER CORPORATION
IN WHICH COMPANY IS THE ACQUIRING AND THE SURVIVING CORPORATION AND WHICH DOES
NOT RESULT IN ANY RECLASSIFICATION OR CHANGE OF OUTSTANDING SECURITIES ISSUABLE
UPON EXERCISE OF THIS WARRANT), OR (III) OTHER THAN A TRANSACTION CONSTITUTING
AN ACQUISITION (IN WHICH CASE THE PROVISIONS OF SECTION 3(E) SHALL APPLY), ANY
SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF COMPANY, COMPANY, OR SUCH
SUCCESSOR OR PURCHASING CORPORATION, AS THE CASE MAY BE, SHALL DULY EXECUTE AND
DELIVER TO HOLDER A NEW WARRANT (IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO HOLDER OF THIS WARRANT), OR COMPANY SHALL MAKE APPROPRIATE PROVISION WITHOUT
THE ISSUANCE OF A NEW WARRANT, SO THAT HOLDER SHALL HAVE THE RIGHT TO RECEIVE,
AT A TOTAL PURCHASE PRICE NOT TO EXCEED THAT PAYABLE UPON THE EXERCISE OF THE
UNEXERCISED PORTION OF THIS WARRANT, AND IN LIEU OF THE WARRANT SHARES
THERETOFORE ISSUABLE


 


 

6

--------------------------------------------------------------------------------



 


 


UPON EXERCISE OR CONVERSION OF THIS WARRANT, THE KIND AND AMOUNT OF SHARES OF
STOCK, OTHER SECURITIES, MONEY AND PROPERTY RECEIVABLE UPON SUCH
RECLASSIFICATION, CHANGE, MERGER OR SALE BY A HOLDER OF THE NUMBER OF SHARES OF
COMMON STOCK THEN PURCHASABLE UNDER THIS WARRANT, OR IN THE CASE OF SUCH A
MERGER OR SALE IN WHICH THE CONSIDERATION PAID CONSISTS ALL OR IN PART OF ASSETS
OTHER THAN SECURITIES OF THE SUCCESSOR OR PURCHASING CORPORATION, AT THE OPTION
OF HOLDER, THE SECURITIES OF THE SUCCESSOR OR PURCHASING CORPORATION HAVING A
VALUE AT THE TIME OF THE TRANSACTION EQUIVALENT TO THE VALUE OF THE WARRANT
SHARES PURCHASABLE UPON EXERCISE OF THIS WARRANT AT THE TIME OF THE
TRANSACTION.  ANY NEW WARRANT SHALL PROVIDE FOR ADJUSTMENTS THAT SHALL BE AS
NEARLY EQUIVALENT AS MAY BE PRACTICABLE TO THE ADJUSTMENTS PROVIDED FOR IN THIS
SECTION 7.  THE PROVISIONS OF THIS SUBPARAGRAPH (A) SHALL SIMILARLY APPLY TO
SUCCESSIVE RECLASSIFICATIONS, CHANGES, MERGERS AND TRANSFERS.


 

(b)           Subdivision or Combination of Shares.  If Company at any time
while this Warrant remains outstanding and unexpired shall subdivide or combine
its outstanding shares of Common Stock, the Warrant Price shall be
proportionately decreased and the number of Warrant Shares issuable hereunder
shall be proportionately increased in the case of a subdivision and the Warrant
Price shall be proportionately increased and the number of Warrant Shares
issuable hereunder shall be proportionately decreased in the case of a
combination.

 

(c)           Stock Dividends and Other Distributions.  If Company at any time
while this Warrant is outstanding and unexpired shall (i) pay a dividend with
respect to Common Stock payable in Common Stock, then the Warrant Price shall be
adjusted, from and after the date of determination of shareholders entitled to
receive such dividend or distribution, to that price determined by multiplying
the Warrant Price in effect immediately prior to such date of determination by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately prior to such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution; or (ii) make any
other distribution with respect to Common Stock (except any distribution
specifically provided for in Sections 7(a) and 7(b)), then, in each such case,
provision shall be made by Company such that Holder shall receive upon exercise
of this Warrant a proportionate share of any such dividend or distribution as
though it were Holder of the Warrant Shares as of the record date fixed for the
determination of the shareholders of Company entitled to receive such dividend
or distribution.

 


(D)           ADJUSTMENT OF NUMBER OF SHARES.  UPON EACH ADJUSTMENT IN THE
WARRANT PRICE, THE NUMBER OF WARRANT SHARES PURCHASABLE HEREUNDER SHALL BE
ADJUSTED, TO THE NEAREST WHOLE SHARE, TO THE PRODUCT OBTAINED BY MULTIPLYING THE
NUMBER OF WARRANT SHARES PURCHASABLE IMMEDIATELY PRIOR TO SUCH ADJUSTMENT IN THE
WARRANT PRICE BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE WARRANT PRICE
IMMEDIATELY PRIOR TO SUCH ADJUSTMENT AND THE DENOMINATOR OF WHICH SHALL BE THE
WARRANT PRICE IMMEDIATELY THEREAFTER.


 


8.             NOTICE OF ADJUSTMENTS.  WHENEVER ANY WARRANT PRICE OR THE KIND OR
NUMBER OF SECURITIES ISSUABLE UNDER THIS WARRANT SHALL BE ADJUSTED PURSUANT TO
SECTION 7 HEREOF, COMPANY SHALL PREPARE A CERTIFICATE SIGNED BY AN OFFICER OF
COMPANY SETTING FORTH, IN REASONABLE DETAIL, THE EVENT REQUIRING THE ADJUSTMENT,
THE AMOUNT OF THE ADJUSTMENT, THE METHOD BY WHICH SUCH ADJUSTMENT WAS
CALCULATED, AND THE WARRANT PRICE AND NUMBER OR KIND OF SHARES ISSUABLE UPON
EXERCISE OF THIS WARRANT AFTER GIVING EFFECT TO SUCH ADJUSTMENT, AND SHALL CAUSE
COPIES OF SUCH CERTIFICATE TO BE MAILED (BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUIRED, POSTAGE PREPAID) WITHIN THIRTY (30) DAYS OF SUCH ADJUSTMENT TO
HOLDER AS SET FORTH IN SECTION 19 HEREOF.


 

9.             Financial and Other Reports.  From time to time up to the earlier
of the Expiration Date or the complete exercise of this Warrant, Company shall
furnish to Holder, if Company is a private company, (a) unaudited consolidated
and, if available, consolidating balance sheets, statements of operations and
cash flow statements within 30 days of each month end, in a form acceptable to
Holder and certified by

 

 

7

--------------------------------------------------------------------------------


 

 

Company’s president or chief financial officer, and (b) Company’s complete
annual audited consolidated and, if available, consolidating balance sheets,
statements of operations and cash flow statements certified by an independent
certified public accountant selected by Company and satisfactory to Holder
within 120 days of the fiscal year end or, if sooner, at such time as Company’s
Board of Directors receives the audit.

 


10.           TRANSFERABILITY OF WARRANT.  THIS WARRANT IS TRANSFERABLE ON THE
BOOKS OF COMPANY AT ITS PRINCIPAL OFFICE BY THE REGISTERED HOLDER HEREOF UPON
SURRENDER OF THIS WARRANT PROPERLY ENDORSED, SUBJECT TO COMPLIANCE WITH
SECTION 6 AND APPLICABLE FEDERAL AND STATE SECURITIES LAWS.  COMPANY SHALL ISSUE
AND DELIVER TO THE TRANSFEREE A NEW WARRANT REPRESENTING THE WARRANT SO
TRANSFERRED.  UPON ANY PARTIAL TRANSFER, COMPANY WILL ISSUE AND DELIVER TO
HOLDER A NEW WARRANT WITH RESPECT TO THE WARRANT NOT SO TRANSFERRED.  HOLDER
SHALL NOT HAVE ANY RIGHT TO TRANSFER ANY PORTION OF THIS WARRANT TO ANY DIRECT
COMPETITOR OF COMPANY.


 

11.           Reserved.

 

12.           No Fractional Shares.  No fractional share of Common Stock will be
issued in connection with any exercise or conversion hereunder, but in lieu of
such fractional share Company shall make a cash payment therefor upon the basis
of the Warrant Price then in effect.

 


13.           CHARGES, TAXES AND EXPENSES.  ISSUANCE OF CERTIFICATES FOR SHARES
OF COMMON STOCK UPON THE EXERCISE OR CONVERSION OF THIS WARRANT SHALL BE MADE
WITHOUT CHARGE TO HOLDER FOR ANY UNITED STATES OR STATE OF THE UNITED STATES
DOCUMENTARY STAMP TAX OR OTHER INCIDENTAL EXPENSE WITH RESPECT TO THE ISSUANCE
OF SUCH CERTIFICATE, ALL OF WHICH TAXES AND EXPENSES SHALL BE PAID BY COMPANY,
AND SUCH CERTIFICATES SHALL BE ISSUED IN THE NAME OF HOLDER.


 


14.           NO SHAREHOLDER RIGHTS UNTIL EXERCISE.  EXCEPT AS EXPRESSLY
PROVIDED HEREIN, THIS WARRANT DOES NOT ENTITLE HOLDER TO ANY VOTING RIGHTS OR
OTHER RIGHTS AS A SHAREHOLDER OF COMPANY PRIOR TO THE EXERCISE HEREOF.


 


15.           REGISTRY OF WARRANT.  COMPANY SHALL MAINTAIN A REGISTRY SHOWING
THE NAME AND ADDRESS OF THE REGISTERED HOLDER OF THIS WARRANT.  THIS WARRANT MAY
BE SURRENDERED FOR EXCHANGE OR EXERCISE, IN ACCORDANCE WITH ITS TERMS, AT SUCH
OFFICE OR AGENCY OF COMPANY, AND COMPANY AND HOLDER SHALL BE ENTITLED TO RELY IN
ALL RESPECTS, PRIOR TO WRITTEN NOTICE TO THE CONTRARY, UPON SUCH REGISTRY.


 


16.           LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT.  UPON RECEIPT
BY COMPANY OF EVIDENCE REASONABLY SATISFACTORY TO IT OF THE LOSS, THEFT,
DESTRUCTION OR MUTILATION OF THIS WARRANT, AND, IN THE CASE OF LOSS, THEFT, OR
DESTRUCTION, OF INDEMNITY REASONABLY SATISFACTORY TO IT, AND, IF MUTILATED, UPON
SURRENDER AND CANCELLATION OF THIS WARRANT, COMPANY WILL EXECUTE AND DELIVER A
NEW WARRANT, HAVING TERMS AND CONDITIONS SUBSTANTIALLY IDENTICAL TO THIS
WARRANT, IN LIEU HEREOF.


 


17.           MISCELLANEOUS.


 

(A)           ISSUE DATE.  THE PROVISIONS OF THIS WARRANT SHALL BE CONSTRUED AND
SHALL BE GIVEN EFFECT IN ALL RESPECT AS IF IT HAD BEEN ISSUED AND DELIVERED BY
COMPANY ON THE DATE HEREOF.

 

(B)           SUCCESSORS.  THIS WARRANT SHALL BE BINDING UPON ANY SUCCESSORS OR
ASSIGNS OF COMPANY.

 

(C)           HEADINGS.  THE HEADINGS USED IN THIS WARRANT ARE USED FOR
CONVENIENCE ONLY AND ARE NOT TO BE CONSIDERED IN CONSTRUING OR INTERPRETING THIS
WARRANT.

 

(D)           SATURDAYS, SUNDAYS, HOLIDAYS.  IF THE LAST OR APPOINTED DAY FOR
THE TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED
HEREIN SHALL BE A SATURDAY OR A SUNDAY OR SHALL BE A LEGAL

 

 

8

--------------------------------------------------------------------------------


 

 

HOLIDAY IN THE STATE OF NEW YORK, THEN SUCH ACTION MAY BE TAKEN OR SUCH RIGHT
MAY BE EXERCISED ON THE NEXT SUCCEEDING DAY NOT A LEGAL HOLIDAY.

 

(e)           Attorney’s Fees.   In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorney’s fees.

 


18.           NO IMPAIRMENT.  COMPANY WILL NOT, BY AMENDMENT OF ITS CERTIFICATE
OF INCORPORATION OR ANY OTHER VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE
OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS OF THIS WARRANT, BUT WILL AT ALL
TIMES IN GOOD FAITH ASSIST IN THE CARRYING OUT OF ALL SUCH TERMS AND IN THE
TAKING OF ALL SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO PROTECT
THE RIGHTS OF HOLDER HEREOF AGAINST IMPAIRMENT.


 


19.           ADDRESSES.  ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE IN
WRITING AND SHALL BE MAILED BY OVERNIGHT COURIER, REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, AND POSTAGE PREPAID, OR OTHERWISE DELIVERED BY HAND OR
BY MESSENGER, ADDRESSED AS SET FORTH BELOW, OR AT SUCH OTHER ADDRESS AS COMPANY
OR HOLDER HEREOF SHALL HAVE FURNISHED TO THE OTHER PARTY IN ACCORDANCE WITH THE
DELIVERY INSTRUCTIONS SET FORTH IN THIS SECTION 19.


 

 

 

 

If to Company:

Helicos Biosciences Corporation

 

 

 

One Kendall Square, Building 700

 

 

 

Cambridge, MA 02139

 

 

 

Phone:

 

 

 

 

Facsimile:

 

 

 

 

Attn:

 

 

 

[If to Holder:

GE Capital Equity Investments, Inc.

 

 

201 Merritt 7, 1st Floor

 

 

P.O. Box 5201

 

 

Norwalk, Connecticut 06851

 

 

Attn: General Counsel

 

 

With copies to:

General Electric Capital Corporation

 

 

c/o GE Healthcare Financial Services, Inc.

 

 

83 Wooster Heights Road, Fifth Floor

 

 

Danbury, Connecticut 06810

 

 

Attn:

Senior Managing Director and

 

 

 

Senior Vice President of Risk]

 

 

 

 

[OR]

 

 

 

 

 

 

 

[If to Holder:

CIT Healthcare LLC

 

 

 

305 Fellowship Road, Suite 300

 

 

 

Mount Laurel, New Jersey 08054

 

 

 

Phone: (856) 813-2696

 

 

 

Facsimile: (856) 813-2996

 

 

 

Attn: Legal

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Attn:

                                                                                             ]

 

 

9

--------------------------------------------------------------------------------


 

 

If mailed by registered or certified mail, return receipt requested, and postage
prepaid, notice shall be deemed to be given five (5) days after being sent, and
if sent by overnight courier, by hand or by messenger, notice shall be deemed to
be given when delivered (if on a business day, and if not, on the next business
day).

 

20.           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS WARRANT OR THE WARRANT SHARES.

 

21.           GOVERNING LAW.  THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

 

 

 

[Remainder of page intentionally blank; signature page follows]

 

 

10

--------------------------------------------------------------------------------


 

 

 

IN WITNESS WHEREOF, Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

 

HELICOS BIOSCIENCES CORPORATION

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Dated as of                                   , 200     .

 

 

 

 

SAMPLE

 

 

11

--------------------------------------------------------------------------------


 

 

NOTICE OF EXERCISE

 

 

To:

 

Helicos Biosciences Corporation

 

One Kendall Square, Building 700

 

Cambridge, MA 02139

 

Phone:

 

 

 

Facsimile:

 

 

Attn:

 

 

 

 

 

1.                                       The undersigned Warrantholder
(“Holder”) elects to acquire shares of the Common Stock (the “Common Stock”) of
Helicos Biosciences Corporation (the “Company”), pursuant to the terms of the
Stock Purchase Warrant dated                                     , 2008 (the
“Warrant”).

 

2.                                       Holder exercises its rights under the
Warrant as set forth below:

 

 

(          )

Holder elects to purchase                            shares of Common Stock as
provided in Section 3(a) and tenders herewith a check in the amount of
$                           as payment of the purchase price.

 

 

 

 

(          )

Holder elects to convert the purchase rights into shares of Common Stock as
provided in Section 3(b) of the Warrant.

 

3.                                       Holder surrenders the Warrant with this
Notice of Exercise.

 

Holder represents that it is acquiring the aforesaid shares of Common Stock for
investment and not with a view to or for resale in connection with distribution
and that Holder has no present intention of distributing or reselling the
shares.

 

Please issue a certificate representing the shares of the Common Stock in the
name of Holder or in such other name as is specified below:

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Taxpayer I.D.:

 

 

 

 

[NAME OF HOLDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:                      , 200     

 

 

12

--------------------------------------------------------------------------------